DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
 	Kumar (Pub No 20190273530) teaches a system in which a device detects bandwidth for a UE observing, performs splitting of the bandwidth into tree levels, and performing testing on each bandwidth chunk at each tree-level. 	Kumar teaches method implemented on a processor for transmitting data packets on a shared channel in a data communications network, the method comprising: 
 	retrieving from storage a plurality of policies for sharing a shared channel among nodes in a data communications network using a particular protocol; (method includes accumulating, by the UE during initial cell search, samples of received data over a maximum front-end bandwidth of the UE, see para [0071])
 	plurality of policies defining a tree of periodic schedules (see fig. 13)
 	observing at a first node the empty time slots and successful time slots and collision time slots on the shared channel; (correlation-based detection on each and every spectrum chunk at each level of the tree, see para [0075])
 	and transmitting a local data packet from the first node onto the shared channel at a transmit time based on the first policy. (interpreted as Following block 1906, the UE may perform other procedures, such as synchronization and/or access of the wireless system, as will be readily apparent to one skilled in the art, see para [0076])

 	The prior art of record does not teach “probabilities of the the empty time slots and successful time slots and collision time slots on the shared channel; 
 	plurality of polices defining a tree of periodic schedules of variable periods, each policy defining a transmit time slot as a unique slot 1 of a modulus of a power m of a base b of a series of time slots, where m indicates a level of the tree of periodic schedules;
 	selecting at the first node in the data communications network a first policy among the plurality of policies based on the probabilities observed instead of a message received from a central authority;”
 	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461